J-A28043-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DR. SOFIA LAM D/B/A SUBURBAN PAIN             IN THE SUPERIOR COURT OF
CONTROL CENTER                                      PENNSYLVANIA

                        Appellant

                   v.

HOME ELITE, LTD. AND 1256 GORDON
LTD. AND JOSEPH HENG, D.C. D/B/A
ACTIVECARE REHABILITATION

                        Appellee                   No. 967 EDA 2014


               Appeal from the Order Entered March 6, 2014
           In the Court of Common Pleas of Montgomery County
                     Civil Division at No(s): 09-16754


BEFORE: GANTMAN, P.J., WECHT, J., and JENKINS, J.

JUDGMENT ORDER BY JENKINS, J.:               FILED SEPTEMBER 22, 2014

     Appellant, Dr. Sofia Lam d/b/a Suburban Pain Control Center, appeals

from the June 25, 2013 and March 11, 2014 orders granting summary

judgment in favor of Appellees, Joseph Heng, D.C. d/b/a ActiveCare

Rehabilitation, and Home Elite, Ltd. and 1256 Gordon, Ltd.

     An appellant must timely comply whenever the trial court orders a

concise statement of matters complained of on appeal pursuant to Pa.R.A.P.

1925(b). Commonwealth v Lord, 553 Pa. 415, 719 A.2d 306 (1998).

                         h the minimal requirements of Rule 1925(b) will

result in automatic waiver                            Greater Erie Indus.

Development Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 224 (Pa.

Super. 2014) (en banc                                           Court does
J-A28043-14



not countenance anything less than stringent application of waiver pursuant

to Rule 1925(b).      Id. In civil cases, the Rule requires: (1) the trial court

must issue a Rule 1925(b) order directing an appellant to file a response

within twenty-one days of that order; (2) the trial court must file

the order with the prothonotary; (3) the prothonotary must enter the order

on the docket; (4) the prothonotary must give written notice of the entry of

the order to each party, pursuant to Pa.R.C.P. 236; and (5) the prothonotary

must record the Rule 236 notice on the docket. See Estate of Boyle, 77
A.3d 674, 678-79 (Pa. Super. 2013); see also Forest Highlands

Community Ass         n v. Hammer, 879 A.2d 223, 227 (Pa.Super. 2005).

      Instantly, Appellant filed her notice of appeal on March 26, 2014. On

April 4, 2014, the court entered an order, with Rule 236 notice, directing

Appellant to file of record and serve upon the court a Rule 1925(b) concise

statement of errors complained of on appeal within twenty-one days of entry

of the order.   App

Although Appellant timely filed a Rule 1925(b) statement, Appellant did not

serve a copy of the Rule 1925(b) statement on the trial court.         The court

issued its opinion on May 20, 2014, concluding Appellant had waived her

issues for failure to serve the court with a Rule 1925(b) statement.

      Given that the trial court directed Appellant to file a Rule 1925(b)

statement and strictly followed the proper filing and notice procedures, and

given that Appell

Appellant waived her issues. Accordingly, we affirm. See generally In re

                                      -2-
J-A28043-14



K.L.S., 594 Pa. 194, 197 n.3, 934 A.2d 1244, 1246 n.3 (2007) (stating

where issues are waived on appeal, we should affirm rather than quash

appeal).

     Order affirmed. Case is stricken from the argument list.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/22/2014




                                   -3-